DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art reference of Suzuki fails to teach specified portion of claim 1 being “processing circuitry configured: to specify diagnosis/treatment data being focused by an operator from among a plurality of types of diagnosis/treatment data as principal data; to obtain a plurality of diagnosis/treatment data as a plurality of peripheral data, the plurality of diagnosis/treatment data each having a high degree of relevance to the principal data and respectively being categorized into a plurality of different categories based on an attribute of each of the plurality of peripheral data with respect to the principal data; and to determine a screen configuration to display the principal data and the plurality of peripheral data in one same screen region, the screen configuration having a first axis and a second axis in the screen region respectively corresponding to the plurality of different categories and time and being set so as to cross each other at a position of the principal data, in which the principal data is arranged in a straight-on position of a line of sight of the operator or is arranged at a center of the screen region and the plurality of peripheral data is arranged in a periphery of the principal data in the screen region along the first axis and the second axis while being centered on the principal data in accordance with the attribute of each of the plurality of peripheral data with respect to the principal data”.  Examiner respectfully disagrees, Suzuki determines a display position of examination information extracted as a reference candidate and generates a display position pattern for that examination information. In para 134, Suzuki describes the division of shared windows for display utilizing the display of Fig 16 to depict how multiple arrangements can be created within a single shared window as discussed in para 135.  Furthermore, Suzuki goes on in Para 136-144 to describe how the layouts can be changed and customized for each region based on the users own set up.  All of these setup changes and customizations can be done on a single shared screen.  Fig 17 is utilized to depict the different regions of the shared screen in one window that can be customized as described in para 146-149.  Looking fig 20-22 Suzuki describes shared window layouts that are customizable based on the data and information that the user would like as discussed in para 160-175.  Suzuki teaches the aforementioned claim stipulation.    
Upon further search and consideration examiner has re-introduced 35 U.S.C 101 rejection as the claimed invention is directed to an abstract idea and mental process.  Applicant previously argued that the 101 rejection would be overcome due to the control of the display to display principal data and peripheral data displayed on the screen configuration determined by an attribute of the peripheral data. Upon further analysis, examiner disagrees, a physician would still be able to configure a screen configuration and decide what and how to arrange peripheral data around the primary data as the association and relevance of data is something physicians normally do on a day to day basis when evaluating patients.  Physicians can visualize how they would like to arrange a screen based on this information and be able to customize the arrangement accordingly.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims recite a method and apparatus for medical information processing that controls the display and screen configuration based on principal and peripheral data. 
Step 2A, Prong One
Regarding Claims 1 and 17, the limitations of “A medical information processing apparatus, comprising processing circuitry configured: to specify diagnosis/treatment data being focused by an operator from among a plurality of types of diagnosis/treatment data as principal data; to obtain a plurality of diagnosis/treatment data as a plurality of peripheral data, the plurality of diagnosis/treatment data each having a high degree of relevance to the principal data, and respectively being categorized into a plurality of different categories based on an attribute of each of the plurality of peripheral data with respect to the principal data; to determine a screen configuration to display the principal data and the plurality of peripheral data in one same screen region, the screen configuration having a first axis and a second axis in the screen region respectively corresponding to the plurality of different categories and time and being set so as to cross each other at a position of the principal, in which the principal data is arranged in a straight-on position of a line of sight of an-the operator or is arranged at a center of the screen region and the plurality of peripheral data is arranged in a periphery of the principal data in the screen region along the first axis and the second axis while being centered on the principal data  in accordance with the attribute of each of the plurality of peripheral data with respect to the principal data; and to control a display to display the principal data and the peripheral data on a display screen of the display using the screen configuration.”, are processes, as drafted, covers performance of the limitations that can be performed by a human as a “mental process”  or by using a pen and paper under the broadest reasonable interpretation standard. 
The process of selecting a principal diagnosis/treatment data as a reference in order to gather relevant peripheral data to display is something that can be done by hand and without the use of a device as it is something that physicians actively do when they are evaluating patients.  Physicians start with a diagnostic gold standard test and work their way thru peripheral tests based on their knowledge of how relevant the tests would be in treating and diagnosing the exact condition they are observing in their patients. Determining relevant diagnosis/treatment data to display is a process that, under its broadest reasonable interpretation can be performed by the mind.  Physicians configure their own computers manually by displaying the information they deem relevant to help them assess the patient’s current condition and help to diagnose and treat the patient.  
If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “processing circuity.” This pre-solution activity of data gathering and data processing using computing systems is well-understood, routine, and conventional in the field of medical practice as it is a general practice utilizing patient data, and all uses of the recited judicial exception require the pre-solution activity of data gathering.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
As discussed above the processing circuitry is well understood and routine. A generic computing structure comprising of processing circuitry are not sufficient to amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, lack of additional elements does not amount to an inventive concept. Therefore, the claim is not patent eligible.
 	Dependent claims 2-16 do not add significantly more than the judicial exception explained above and inherit the same rejection.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Publication 2013/0088512 – Previously Cited).  

Regarding Claim 1 and 17, Suzuki teaches, a medical information processing apparatus, comprising processing circuitry configured (Para 46, computer processing of medical information): to specify diagnosis/treatment data being focused by an operator from among a plurality of types of diagnosis/treatment data as principal data (Para 32, 33, principal data is the reference data that that can be medical image); to obtain a plurality of diagnosis/treatment data as a plurality of peripheral data, the plurality of diagnosis/treatment data each having a high degree of relevance to the principal data, and respectively being categorized into a plurality of different categories based on an attribute of each of the plurality of peripheral data with respect to the principal data; (Para 40, 43, based off of reference data which is examination data, history is provided along with other attributed medical information); to determine a screen configuration to display the principal data and the plurality of peripheral data in one same screen region, the screen configuration having a first axis and a second axis in the screen region, respectively corresponding to the plurality of  different categories and time and being set so as to cross each other at a position of the principal data, (Para 52 – 55, arrangement of data on axis including diagnosis information, Fig 7 – peripheral and principal data arranged, para 154 – arrangement of principal and peripheral data displayed in fig 7 can be dragged dropped in thumbnails found in any screen arrangement, Para Fig 16 # - centered principal data, Fig 19 - #193 central arrangement, Fig 17 – breakdown of screen configurations), in which the principal data is arranged in a straight -on position of a line of sight of the operator or is arranged at a center of a the screen region and the plurality of peripheral data is arranged in the periphery of the principal data in the screen region along the first axis and the second axis while being centered on the principal data in accordance with the attribute of each of the plurality of peripheral data with respect to the principal data (Para 55, determines display position of examination information extracted as a reference candidate, Para 59 Suzuki discusses how the screen splitting and layout formations can be customized and changed with these layout formats being used across any of the screening panels.  Fig 16 depicts the manipulation the screen display may go through to change screen layouts based on the importance of the information being depicted and arranging the information based on a principal and peripheral data as detailed in Para 135-146.  Furthermore, Suzuki showcases in Fig 17 how screen configurations can be manipulated based on the screen organization allowing information and individual panels to hold information ranting from a-j corresponding to certain sections of the screen.  This shows the arrangement of information along a plurality of axis and with (i) being the center of the screen or in the line of sight of the user in addition to the arrangement of screen 193 in Fig 19 that depicts the same centrally located display screen.  Suzuki outlines the flexibility of the window arrangements in para 135 - 145 and details in par 154 how the data from original windows 70 and 90 can be dragged and dropped within the designated thumbnail sections depicted in Fig 16-17.); and to control a display to display the principal data and the peripheral data on a display screen of the display using the screen configuration (Para 71 referencing Fig. 7, where the examination data operation screen is broken down into various parts including the reference candidate as the principal data info encompassed in 90, and history information as the peripheral data information in 70.  Fig 8 is a blown-up section of 70 from Fig. 7 that shows the peripheral data arrangement while Fig. 9 is a blow up section of 90 from Fig. 7 that shows the principal data(91a-d) or reference data along with peripheral data(91 e-g)).
Suzuki fails to teach to determine a screen configuration to display the principal data and the plurality of peripheral data in one same screen region, the screen configuration having a first axis and a second axis in the screen region, respectively corresponding to the plurality of  different categories and time and being set so as to cross each other at a position of the principal data, in which the principal data is arranged in a straight -on position of a line of sight of the operator or is arranged at a center of a the screen region and the plurality of peripheral data is arranged in the periphery of the principal data in the screen region along the first axis and the second axis while being centered on the principal data in accordance with the attribute of each of the plurality of peripheral data with respect to the principal.  
However Suzuki teaches to determine a screen configuration to display the principal data and the plurality of peripheral data in one same screen region, the screen configuration having a first axis and a second axis in the screen region, respectively corresponding to the plurality of  different categories and time and being set so as to cross each other at a position of the principal data, (Para 52 – 55, arrangement of data on axis including diagnosis information, Fig 7 – peripheral and principal data arranged, para 154 – arrangement of principal and peripheral data displayed in fig 7 can be dragged dropped in thumbnails found in any screen arrangement, Para Fig 16 # - centered principal data, Fig 19 - #193 central arrangement, Fig 17 – breakdown of screen configurations), in which the principal data is arranged in a straight -on position of a line of sight of the operator or is arranged at a center of a the screen region and the plurality of peripheral data is arranged in the periphery of the principal data in the screen region along the first axis and the second axis while being centered on the principal data in accordance with the attribute of each of the plurality of peripheral data with respect to the principal data (Para 55, determines display position of examination information extracted as a reference candidate, Para 59 Suzuki discusses how the screen splitting and layout formations can be customized and changed with these layout formats being used across any of the screening panels.  Fig 16 depicts the manipulation the screen display may go through to change screen layouts based on the importance of the information being depicted and arranging the information based on a principal and peripheral data as detailed in Para 135-146.  Furthermore, Suzuki showcases in Fig 17 how screen configurations can be manipulated based on the screen organization allowing information and individual panels to hold information ranting from a-j corresponding to certain sections of the screen.  This shows the arrangement of information along a plurality of axis and with (i) being the center of the screen or in the line of sight of the user in addition to the arrangement of screen 193 in Fig 19 that depicts the same centrally located display screen.  Suzuki outlines the flexibility of the window arrangements in para 135 - 145 and details in par 154 how the data from original windows 70 and 90 can be dragged and dropped within the designated thumbnail sections depicted in Fig 16-17.). 
Since determining a screen configuration to display the principal data and the plurality of peripheral data in one same screen region, the screen configuration having a first axis and a second axis in the screen region, respectively corresponding to the plurality of different categories and time and being set so as to cross each other at a position of the principal data in which the principal data is arranged in a straight -on position of a line of sight of the operator or is arranged at a center of a the screen region and the plurality of peripheral data is arranged in the periphery of the principal data in the screen region along the first axis and the second axis while being centered on the principal data in accordance with the attribute of each of the plurality of peripheral data with respect to the principal data is a key factor in the success of physicians being able to quickly and efficiently diagnose treatments for a patient.  As discussed by Suzuki. This practice is well known in the business community and would follow in helping to maximize the efficiency in which physicians analyze patient data.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to customize the display to show the primary data in the center of the screen and relate peripheral data that is most relevant to the primary data surrounding it and to incorporate it into the system of Suzuki since there are a finite number of identified, predictable potential solutions for screen configurations to the recognized need for physicians to analyze data pertaining to the diagnosis and treatment of a patient one would be able in order to have the most efficient display to diagnose and treat the patient and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding Claim 2, Suzuki teaches wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by using the principal data as a reference and obtains the diagnosis/treatment data having the high degree of relevance as the peripheral data (Fig 7 – 9, 70 – history/peripheral data, 90 – specifically 91a-d, principal data Para 93, 94 – added information to support examination type including patient history, Para 55, reference candidate extraction is used to determine display position of peripheral data from a database based on the reference data being analyzed.).

Regarding Claims 3 and 6, Suzuki teaches wherein the processing circuitry derives the degree of relevance on a basis of which of the following the peripheral data is: information of a same type as the principal data; information explaining the principal data; and information having a high possibility of being compared with the principal data (Para 50-51, 54 – peripheral data is history data that supports the principal data, Fig 8 – showcase pathology, blood test, microbiology, biopsy, all relevant information to principal data).

Regarding Claim 4, Suzuki teaches wherein the processing circuitry further derives the degree of relevance on a basis of an acquisition time of the peripheral data (Para 52 – timeline of examination history data, Para 55 relevance to reference data).

Regarding Claim 5, Suzuki teaches wherein the processing circuitry detects a type of the display and determines the screen configuration in accordance with the type (Fig 7, Para 71, Para 55, Para 161-164, layout customization).

Regarding Claim 8, Suzuki teaches the processing circuitry determines the screen configuration so that the principal data is arranged in one of the following manners: in a straight-on position of a line of sight of an operator; and at a center of the display screen, and so that the peripheral data categorized as the information of the same type as the principal data is arranged in a time series in a horizontal direction. (Fig 17, Para 145-147, free to lay out configuration). 

Regarding Claim 9, Suzuki teaches the processing circuitry determines the screen configuration so that the peripheral data categorized as the information explaining the principal data is arranged on an upper side of the principal data (Fig 17, Para 145-147, free to lay out configuration). 

Regarding Claim 10, Suzuki teaches the processing circuitry determines the screen configuration so that the peripheral data categorized as the information having the high possibility of being compared with the principal data is arranged on a lower side of the principal data in descending order of the degrees of relevance (Para 114 – 118, Display manipulation of the information axis).  

Regarding Claim 11, Suzuki teaches wherein the processing circuitry determines the screen configuration so that an amount of the peripheral data changes on the display screen in response to one of: an operator moving in a depth direction; and an operation performed by the operator.(Para 159 -165, user’s ability to change layout window).  

Regarding Claim 12, Suzuki teaches wherein the processing circuitry detects diagnosis/treatment data focused on by an operator from among the plurality of types of diagnosis/treatment data being displayed on the display and further specifies the detected diagnosis/treatment data as the principal data (Para 57, Fig 4, para 120-121 Para 131 – user is able to manipulate the principal data and the computer reacts to the change and adjusts all other visually seen data accordingly).

Regarding Claim 13, Suzuki teaches wherein the processing circuitry specifies the principal data on a basis of one of: a line of sight of the operator; and an operation history of the operator (Para 106, 123 -129, user login is stored to save the window layout of the user along with allowing the user to customize the layout their liking.).  

Claims 7 and 14 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Publication 2013/0088512 – Previously Cited) in view of Takata (U.S. Publication 2014/0089000 – Previously Cited).  

Regarding Claim 7, Suzuki fails to teach further comprising: a storage configured to store therein relevance degree information in which one selected from between the following is set as the degree of relevance for each piece of diagnosis/treatment data: a number of times the diagnosis/treatment data has been browsed or operated together with the principal data; and an index value defined by an operator, wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by referring to the relevance degree information, further obtains such diagnosis/treatment data of which the degree of relevance is equal to or higher than a threshold value as the peripheral data, and categorizes the peripheral data as the information having the high possibility of being compared with the principal data. 
Takata teaches a storage configured to store therein relevance degree information in which one selected from between the following is set as the degree of relevance for each piece of diagnosis/treatment data: a number of times the diagnosis/treatment data has been browsed or operated together with the principal data; and an index value defined by an operator, wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by referring to the relevance degree information, further obtains such diagnosis/treatment data of which the degree of relevance is equal to or higher than a threshold value as the peripheral data, and categorizes the peripheral data as the information having the high possibility of being compared with the principal data (Para 84, 174 – establishment of relevancy of information used and displayed).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Examination Information Display as taught by Suzuki, with storage configured to store therein relevance degree information in which one selected from between the following is set as the degree of relevance for each piece of diagnosis/treatment data: a number of times the diagnosis/treatment data has been browsed or operated together with the principal data; and an index value defined by an operator, wherein the processing circuitry derives the degree of relevance for each piece of diagnosis/treatment data by referring to the relevance degree information, further obtains such diagnosis/treatment data of which the degree of relevance is equal to or higher than a threshold value as the peripheral data, and categorizes the peripheral data as the information having the high possibility of being compared with the principal data as taught by Takata, since such a modification would provide the predictable result of using degree of relevance and the history of the cases in combination to improve the use of peripheral data in relation to the principal data.  

Regarding Claim 14, Suzuki does not teach wherein by using a type of the principal data as a reference, the processing circuitry derives a degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data.
Takata teaches, wherein by using a type of the principal data as a reference, the processing circuitry derives a degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data (Para 13).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Examination Information Display as taught by Suzuki, with wherein by using a type of the principal data as a reference, the processing circuitry derives a degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data as taught by Takata, since such a modification would provide the predictable result of improving the use of peripheral data by using relevance to principal data as a guideline.  

Regarding Claim 15, a modified Suzuki teaches wherein when specifying new principal data, the processing circuitry compares a type of the new principal data with a type of principal data displayed immediately prior, when the types are same as each other, the processing circuitry derives the degree of relevance to the type of the principal data for each of the types of diagnosis/treatment data, and the processing circuitry obtains diagnosis/treatment data of a type having a high degree of relevance, as the peripheral data (Para 166-167, Fig 21 – 22 – most relevant data is shown automatically however user can manipulate data shown for example most recent data.). 

Regarding Claim 16, a modified Suzuki teaches, among the diagnosis/treatment data of the type having the high degree of relevance to the type of the principal data, the processing circuitry obtains such diagnosis/treatment data that has a high degree of relevance to the new principal data, as the peripheral data (Para 166-167, Fig 21 – 22 – most relevant data is shown automatically however user can manipulate data shown for example most recent data.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                               /WILLIAM J LEVICKY/                                                                                                                           Primary Examiner, Art Unit 3792